Citation Nr: 0817893	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-34 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to February 1987.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision that granted service connection for 
degenerative joint disease, lumbar spine, rated 10 percent 
effective from the date of claim.  In May 2006, the matter 
was remanded for additional notice and development.  In 
October 2007, the RO increased the rating to 20 percent, 
effective the date of the claim.  The veteran has not 
expressed satisfaction with such rating.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The veteran's low back disability has been 
diagnosed as lumbar joint disease, lumbar disc disease, and 
lumbosacral strain.  The issue has been characterized to 
reflect that all pathology associated with these diagnoses is 
considered service connected.


FINDINGS OF FACT

At no time during the appeal period was the veteran's service 
connected low back disability manifested by severe 
lumbosacral strain, severe limitation of lumbar motion, 
severe intervertebral disc syndrome with recurring attacks, 
or flexion of the thoracolumbar spine limited to 30 degrees 
or less; the thoracolumbar spine is not ankylosed, and 
incapacitating episodes of disc disease or separately ratable 
neurological symptoms are not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5292, 5293, 5295 (as in effect prior 
to September 23, 2002); Code 5293 (effective September 23, 
2002), Codes 5237, 5242, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This appeal stems from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran is 
exercising his right to appeal that rating/seek further 
increase.  The September 2003 statement of the case (SOC) 
properly provided notice on the downstream issue of an 
increased initial rating.  Subsequent to issuance of complete 
notice in the matter of an increased rating (and after the 
veteran had ample opportunity to respond) the matter was 
readjudicated in October 2007 supplemental SOC (SSOCs).  It 
is not alleged that the veteran has been prejudiced by any 
notice deficiency in this case.  See Goodwin v. Peake, (U.S. 
Vet. App. No. 05-0876) (May 19, 2008).

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any pertinent records that are 
outstanding.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

March 2002 VA treatment records reflect that the veteran 
complained of intermittent low back pain.  There was full 
range of motion of the back; straight-leg-raising was 
negative, bilaterally.  X-rays revealed minimal anterior bony 
spurs at L3.  A January 2003 record notes there was full 
painless motion of the trunk; straight-leg-raising was 
negative, bilaterally;, and there was no evidence of spinous 
process, myofascial, or sciatic notch tenderness.  The 
assessment was possible chronic sacroiliac joint sprain with 
periodic flare-ups.

February 2003 private chiropractic records note the veteran 
reported that his low back pain interfered with his daily 
routine and activities.  He reported that his back was 
bothered by prolonged standing, walking, or bending.  
Examination showed "moderated effusion" of thoracolumbar 
region, and thoracic and lumbar muscle spasm, with 
"moderately" decreases range of motion.  In March and April 
2003, the veteran complained of low back stiffness and 
tightness.  There was improvement in effusion, but no 
improvement in range of motion or muscle spasms.  

On August 2003 VA examination, the veteran reported that if 
he was on his feet a lot he would have to sit down due to 
pain.  Sometimes the pain radiated to his buttocks.  His 
lumbar spine was not tender to palpation.  Lumbar flexion was 
to 50 degrees, extension was to 5 degrees, and bilateral 
lateral flexion was to 20 degrees.  All ranges tested were 
with complaints of pain.  The straight leg signs were 
negative, bilaterally.  He could easily stand and walk on his 
heels and toes. 

On April 2007 VA examination, the veteran reported that he 
received periodic chiropractic treatment in 2003 that offered 
some relief.  The pain ranged from 2/10 to 8/10, and the 
episodes of more severe pain (8/10) occurred several times a 
year and would "put him down" for approximately two weeks.  
He reported his last such episode was two weeks prior.  He 
denied having any incapacitating episodes in the past year.  
The veteran related that he was able to drive a car, but did 
very little work such as yard work.  He indicated that he 
worked on his feet as an electric mechanic, and that his back 
bothered him at work.  On examination, there was tenderness 
on palpation of the musculature.  Thoracolumbar motion was 
noted as: Flexion to 50 degrees, extension to 40 degrees, and 
left flexion to 40 degrees.  All these ranges of motion were 
with pain.  Bilateral rotation was to 45 degrees without 
pain.  With repetitive motion, there was no change in the 
range of motion, incoordination, fatigue, endurance, or 
increase in pain level.  Straight-leg-raising was negative, 
and there was no loss of sensation to pinprick of the thighs, 
legs, or feet.  A January 2005 MRI revealed disc dessication 
at L2-3, L3-4, and L4-5 with decreased disc height.  

III. Legal Criteria and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
moderate with recurring attacks, a 40 percent rating if 
severe with recurrent attacks and intermittent relief, and a 
60 percent rating if pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  Significantly, incapacitating episodes, as 
defined, are not shown, or alleged, at any time during the 
appeal period.  .

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated under Code 5295, and limitation 
of motion of the lumbar spine was rated under Code 5292.  
38 C.F.R. § 4.71a .  Under the Code 5295 criteria in effect 
prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain if manifested by 
characteristic pain on motion, a 20 percent rating was 
warranted when there was muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, and a 40 percent rating was warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

Under the criteria in effect prior to September 26, 2003, 
limitation of lumbar motion was rated 10 percent, if slight; 
20 percent, if moderate; and 40 percent, if severe.  
38 C.F.R. § 4.71a, Code 5292.

Under the criteria effective September 26, 2003, lumbosacral 
strain and arthritis are rated under the general rating 
formula for rating diseases and injuries of the spine 
(General Formula, outlined below).  38 C.F.R. § 4.71a, Codes 
5237, 5242 (2007).  Intervertebral disc syndrome is rated 
under the General Formula or based on incapacitating 
episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a, Code 5243 (2007).

Under the General Formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, the following ratings will 
apply.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

There are several notes following, which provide: (1) 
Associated objective neurological abnormalities are to be 
rated separately under an appropriate diagnostic code.  (2) 
For purposes of VA compensation, normal forward flexion of 
the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  (3) In 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  (4) Each range of motion should be rounded to 
the nearest 5 degrees.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

On review, the Board finds that the veteran's low back 
symptomatology for his degenerative disc disease does not 
warrant an evaluation higher than 20 percent under either the 
former or the current criteria for any period of time. 

Although 2003 chiropractic records do not specify the precise 
degree of lumbar limitation, the care-provider reported that 
motion was decreased moderately.  VA examinations have 
provided more detailed reports of ranges of motion.  The 2003 
VA examination findings revealed severe limitation in 
extension (5 degrees) but flexion and lateral flexion at 50 
degrees and 20 degrees, respectively, were more consistent 
moderate limitation.  Thus, overall, lumbar motion was no 
more than moderately decreased.  And 2007 examination 
revealed significantly improved extension and lateral 
flexion.  The medical evidence of record also does not show 
severe lumbosacral strain, with symptoms such as listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Thus, 
a rating in excess of 20 percent under prior Codes 5292 or 
5295 was not warranted at any time during the appeal period. 

Regarding a higher rating under Codes 5293 or 5243, although 
X-rays have revealed degenerative disc disease, the veteran's 
episodes of flare-ups are infrequent and he appears to have 
had more than intermittent relief from those episodes.  He 
has not exhibited neurological symptoms warranting separate 
ratings.  As noted above,  incapacitating episodes are 
neither shown nor alleged.  

Regarding factors outlined in Deluca v. Brown, 8 Vet. App. 
202 (1995), the medical evidence does not contain any 
objective description of additional functional impairment due 
to pain, fatigability, incoordination, or weakness.  The 2007 
VA examiner specifically found that such factors were not 
present.  Significantly, the General Formula criteria do not 
distinguish between ranges of motion with pain, and those 
without.    

Consideration of other potentially applicable diagnostic 
codes is not indicated;  there is vertebral fracture (Code 
5285) or ankylosis.  See 38 C.F.R. § 4.71a (2002). 

As for a rating in excess of 20 percent under the General 
Formula, there is no credible evidence that at any time since 
September 26, 2003 forward flexion of the thoracolumbar spine 
was limited to 30 degrees or less, or that the spine was 
ankylosed.  

In short, there is no evidence that at any time during the 
appeal period symptoms of the veteran's service connected low 
back disability were such as to warrant a rating in excess of 
20 percent under any criteria applicable at such time.  
Nothing in the record suggests that regular schedular 
criteria are inadequate.  See 38 C.F.R. § 3.321.  The Board 
has considered the evidentiary rule requiring that reasonable 
doubt be resolved in a claimant's favor (38 C.F.R. § 3.102).  
However, as the preponderance of the evidence is against the 
claim, that rule does not apply. 


ORDER

A rating in excess of 20 percent for the veteran's low back 
disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


